



 
Exhibit 10.1
 
 
AMENDMENT NO. 1 TO
 
 
CONVERTIBLE DEBENTURE
 
THIS AMENDMENT NO. 1 TO CONVERTIBLE DEBENTURE (this “Amendment”), is entered
into by and between TRIANGLE PETROLEUM CORPORATION, a Nevada corporation (the
“Company”), and Centrum Bank AG (the “Holder”), as of December 18, 2008.
 
WHEREAS:
 
A.           The Company and the Holder are parties to that certain Securities
Purchase Agreement, dated December 28, 2005, (the “Purchase Agreement”),
pursuant to which the Company issued to the Holder a Convertible Debenture, due
December 28, 2008 in an aggregate principal amount of $2,500,000 (the “December
Debenture”) and a Convertible Debenture, due January 23, 2009 in an aggregate
principal amount of $2,500,000 (the “January Debenture” and together with the
December Debenture, the “Debentures”).
 
B.           Simultaneously with the execution of this Agreement, the following
transactions are also taking place: a) the Company is entering into an
settlement agreement with the Holder, pursuant to which the Holder has agreed to
accept $3,250,000 from the Company for the final settlement of the Debentures;
b) the Company is entering into an amendment agreement with the Holder, pursuant
to which the conversion price of convertible debentures issued pursuant to a
securities purchase agreement dated December 28, 2005 will be reduced to $1.40
and the Holder will convert $1,750,000 of debentures and receive 1,250,000
shares of the Company’s common stock; and c) the Company is entering into a
settlement agreement with the Holder for the settlement of the remaining
convertible debentures issued to the Holder.
 
C.           As of the date hereof, the outstanding value of the Debenture is
$6,102,396, which includes $5,000,000 in principal and $1,102,396 of accrued
interest.
 
D.           The parties to the Agreement now desire to amend certain provisions
set forth in the Debenture as more fully described herein.
 
NOW, THEREFORE, in consideration of the premises and the mutual covenants
contained herein and other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the Company and the Holder hereby
agree as follows:
 
1.           AMENDMENT OF SECTION 2.1. Section 2.1 of the Debentures is hereby
amended and replaced in its entirety with the following:
 

 
 

--------------------------------------------------------------------------------

 



 
“2.1.          Optional Conversion.  Subject to the terms of this Article II,
the Holder shall have the right, but not the obligation, at any time until the
Maturity Date, or thereafter during an Event of Default and to convert all or
any portion of the outstanding Principal Amount and/or accrued interest and fees
due and payable into fully paid and nonassessable shares of the Common Stock at
the Fixed Conversion Price. The shares of Common Stock to be issued upon such
conversion are herein referred to as the “Conversion Shares.”  The “Fixed
Conversion Price” shall mean $1.40.”
 


2.           CONVERSION OF DEBENTURES.  Upon execution of this Agreement, Holder
agrees to immediately convert $1,750,000 of Debentures into 1,250,000 shares of
the Company’s common stock by executing the Notice of Conversion, in
substantially the same form as attached as Exhibit A hereto
 
3.           EFFECT ON OTHER TERMS.  This Amendment shall be deemed effective as
of December 18, 2008.  All other terms set forth in the Debenture shall remain
unchanged and this Amendment and the Debenture shall be deemed a single
integrated agreement for all purposes.
 


[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, the parties have caused this Amendment No. 1 to Debenture to
be duly executed as of day and year first above written.
 
TRIANGLE PETROLEUM CORPORATION
 
       
By: /s/ MARK GUSTAFSON
   
 
 
Name: Mark Gustafson
   
 
 
Title:   Chief Executive Officer
   
 
 

 


CENTRUM BANK AG
          By: /s/ JURG MUEHLETHALER
  Jurg Muehlethaler
  Executive Director






By: /s/ DANIEL KIEBER
  Daniel Kieber
  Associate Director


 
 

--------------------------------------------------------------------------------

 

EXHIBIT A


 
NOTICE OF CONVERSION
 
(To be executed by the Holder in order to convert all or part of the Debenture
into Common Stock)




Centrum Bank AG
Kirchstrasse 3
PO Box 1168
FL – 9490 Vaduz
Liechtenstein
 
The undersigned hereby converts $1,750,000 of the principal due on December 28,
2008 under the Convertible Debenture issued by Triangle Petroleum Corporation
(“Borrower”) dated as of December 28, 2005, as amended on December 18, 2008, by
delivery of shares of Common Stock of Borrower on and subject to the conditions
set forth in Article II of such Debenture.
 
1.
Date of Conversion
December 18, 2008

 
2.
Shares To Be Delivered:
1,250,000

 
CENTRUM BANK AG
 
       
By:
       
Jurg Muehlethaler
       
Executive Director
   
 
 


 




 
 
 
